Title: From George Washington to Benjamin Lincoln, 11 March 1789
From: Washington, George
To: Lincoln, Benjamin



My Dear Sir
Mount Vernon March 11th 1789

I was favored last evening by yours of the 20th Ulto and am glad to be confirmed in the idea that a spirit of unanimity is becoming still more prevalent.
My having company with me at present & my being occupied with my private concerns, will be considered by you as sufficient reasons for my writing in a laconic manner. I will therefore reply to the principal scope of your letter with all that brevity, frankness & friendship, which, in such cases, one friend has a right to expect from another.
Should it become inevitably necessary for me to go into the chair of government, I have determined to go into it, free from all positive engagements of every nature whatsoever. This is the answer I have already given to a multiplicity of applications; and I have assigned as the true reason of my conduct, the predominant desire I had of being at liberty to act with a sole reference to justice & the public good. But without deviating from that line of proceeding which I had chalked out for myself, I may be permitted to say to you, my dear Sir, that you need not doubt my inclinations are very sincere & very strong to serve you, if I can do it, consistently with my duty to the public. This I say, because I have known you in public life: for I do not intend to be swayed, in the disposal of places, by motives arising from the ties of friendship or blood.
What offices there may be under the new Government, or what pretensions may be urged in favor of the different candidates I cannot pretend to foretell: all I will add at present, is, that you may rest assured I am, with sentiments of real affection Your friend and Very Hble Servant

Go: Washington

